Citation Nr: 1141044	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to March 1961.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer at the RO in July 2008.  A transcript of his hearing has been associated with the record.

The Board reopened and remanded the instant issue in March 2011.  The appeal is again before the Board.


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed service.

2.  Bilateral pes planus was permanently aggravated by service.


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1101 , 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claim of entitlement to service connection for bilateral pes planus, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the record reflects that pes planus pre-existed service.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

On enlistment examination in April 1960, the Veteran was noted to have second degree pes planus, asymptomatic, not considered disabling.  A December 1960 consultation request indicates that the Veteran had third degree pes planus.  On consultation in January 1961, a provider noted that the Veteran had rather marked flattening of the longitudinal arches with some tightness of his heel cords.  The Veteran was given Thomas heels and told to return if he continued to have difficulty.  A medical board was conducted in February 1961.  Upon evaluation the Veteran was noted to complain of foot pain of five months' duration.  The orthopedic staff concluded that the Veteran did not meet the  minimum standards for enlistment or induction, and recommended that the Veteran be discharged from service.  The Veteran was discharged in March 1961.

On VA examination in July 1961, the Veteran reported continued pain which increased the more he was on his feet.  Following physical examination, the diagnosis was bilateral weak foot.

The Veteran was afforded a hearing before a Decision Review Officer at the RO in July 2008.  He testified that he was not aware of his flat feet prior to entering service, and that he began to experience foot pain in boot camp.  He noted that no treatment afforded him any relief.  He also related that his foot symptoms had continued since service.

A VA examination was carried out in December 2008.  The Veteran's history was reviewed.  He reported that he had pain in his feet after a road march.  Following physical examination, the diagnosis was bilateral pes planus.  The examiner concluded that the fact that activities of training in the Marines caused a painful flare-up of pes planus did not mean that permanent aggravation would necessarily occur.  He also noted that there was no evidence of a traumatic injury that would be likely to have caused permanent aggravation of the pre-existing foot condition.  Finally, he concluded that the current pes planus was within the natural progression of the disorder for a patient who had had pes planus deformity for over 45 years.  

In March 2011 the Board noted deficiencies in the report of the December 2008 examination and returned the claims file to the examiner for further review and comment.  He responded with essentially the same statements regarding the Veteran's bilateral pes planus.

Upon review of the record, the Board finds that service connection for bilateral pes planus is warranted.  Here, there is evidence that the Veteran's pre-existing pes planus became worse in service.  In that regard, the Veteran's in-service complaints referable to his feet constitute credible evidence of worsening sufficient to warrant the presumption of aggravation.  Moreover, the examiner's opinion, while persuasive, does not meet the high threshold of clear and unmistakable evidence so as to rebut that presumption.  As such, the Veteran's claim of entitlement to service connection for bilateral pes planus is granted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


